Citation Nr: 1526686	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-44 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed to include arthritis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active military service from January 1980 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. A transcript of the hearing has been associated with the claims file. 

In May 2012, June 2013, November 2013, and most recently, in October 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.


FINDING OF FACT

There is probative evidence that the Veteran has experienced recurrent low back symptoms of a low back disability, diagnosed to include arthritis, since his active service to the present.


CONCLUSION OF LAW

A low back disability, diagnosed to include arthritis, was incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Such chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records consist only of his November 1982 service separation examination and history reports. A May 2012 negative reply from the Darnell Army Medical Center in Fort Hood, Texas, and a resultant April 2013 Formal Finding, have been associated with the claims file. His November 1982 service separation examination and history reports are silent for any report or diagnosis of a back injury or disability. His service separation document, his DD- Form 214, shows that the Veteran's military occupational specialty (MOS) was a track vehicle mechanic. 

In a number of statements, and during his August 2002 hearing before a Decision Review Officer (DRO) and his April 2011 hearing before the undersigned, the Veteran generally reports that in July or August 1982, he was stationed at Fort Hood with the 2nd Armored Division, 92nd Field Artillery, and he was performing a preventive maintenance service (PMS) on a track vehicle that was returned by the National Guard. He reported he began working by himself, although having two people do the PMS was the usual procedure. He reported taking the large engine cover off and placing it on top of the vehicle to make it easier to replace, and, as he began the PMS procedure, the large engine cover began to fall off the top of the track. He tried to stop the cover with his foot, but he could not and he fell with it, landing on his back. He felt dazed after the fall, had the wind knocked out of him, and was unable to call for help. After he was able to stand up, he replaced the covers on the vehicle and returned to his barracks to lay down, but had difficulty walking. He delayed seeing a doctor, until the pain became unbearable two days later. He claimed the doctor gave him pain medication, and told him he had a big lump near the spinal cord and also gave him antibiotics to help bring it down. He reported that after the second week of medication, he began to feel better. He was able to continue his job as a mechanic, but had limits on lifting and did not have to do physical training. He felt better for about three months, and then one day he sneezed and felt his back go out and pain shot through his left leg. He did not remember if he went to a doctor, but after two weeks he felt better and was discharged shortly after that, in January 1983.

The Veteran generally claims that in May 1982 he developed stomach problems and was given a whole body scan at a VA Medical Center (VAMC) and the VA doctor found something wrong with his spine, telling him that his spine looked like it was "bent". He claimed that the VA doctor filed for disability for him, but then the Veteran moved to Chicago and the RO reportedly could not find him. Near the end of 1983 his back went out again and he could not walk. He claimed this happened every six months in the 1980s. He claimed that in the 1991-1992 time period the frequency of his back going out changed to every four months and the pain was more severe, and that each year it became harder to work, sit, or walk, and his back seemed to go out more easily. He asserted that he had experienced ongoing problems and symptoms with his low back since his discharge from service and that he basically self-treated his symptoms with medication and alcohol and avoided activities that would aggravate his symptoms. He reported that he worked mostly painting after service, and since he knew his employer, he could leave when he had low back pain.

VA treatment records show that in May 1983, the Veteran underwent a scan of the abdomen which revealed a transitional vertebra at the lumbosacral junction with sacralization on the left. The Board notes here that a 1983 claim of entitlement to service connection for a low back disability is not of record. Thereafter, in May 2000, he was admitted to a VA inpatient rehabilitation program, and reported he had chronic low back pain which interfered with his life. In May and June 2000, he was seen for low back pain complaints, and reported that his chronic low back pain resulted from falling off an Army vehicle during service in 1982. In August 2000, a lumber spine x-ray showed partial sacralization of L5 with pseudojoint at the left transverse process with abundant reactive bone formation, and focal narrowing disc space between L4 and L5. 

VA treatment records further showed that in October 2000, the Veteran underwent an electromyography (EMG) test which revealed findings consistent with chronic, mild, predominantly left, L5 radiculopathy. A November 2000 X-ray examination showed pseudoarthrosis on the left, between transverse process of L5-S1, with sclerotic changes and reactive bone formation suggested in this area, which remained unchanged from previous study. A January 2001 magnetic resonance imaging (MRI) test revealed a central herniated disc at L4-L5, degenerative disc disease at L4-5, neural foraminal narrowing bilaterally at L3-4 and L4-5, and a possible conjoined nerve root on the left at the L5-S1-S2 level. An MRI dated in April 2001 showed degenerative disease at L5-S1 as the primary abnormality.

In September 2005, he underwent a VA right L4-5 microdiskectomy for a right L4-5 herniated disk with radiculopathy. A lumbar MRI dated in July 2006 showed degeneration of the intervertebral discs, particularly L4-5, and posterior bulging or mild wide base posterior herniation of L4-5 intervertebral discs. 

On VA examination in January 2007, the diagnoses included right hemi-laminectomy L4-L5, spinal stenosis L4-L5, and disc bulge L2-3 and L3-4. The examiner concluded that it was less likely than not that the Veteran's back condition was related to his service. The examiner noted as support for this opinion that a review of the 1983 VA abdominal computed tomography (CT) scan did not make mention of a possible lumbar spine condition as an incidental finding, nor did the Veteran give any history of a back injury, pain, or condition at the time of his discharge examination. 

In support of his claim, the Veteran submitted letters from a private physician, Dr. O'Leary. In a letter dated in April 2007, Dr. O'Leary reported examining the Veteran and noted that he was injured in the Army in 1982 and had longstanding low back and neck pain. In a letter dated in August 2007, Dr. O'Leary indicated that a question had arisen as to whether the Veteran's "injury" could be related to a "traumatic event he had in 1982". Dr. O'Leary opined that there was a possibility that this could have been caused from his initial fall back in 1982, and that this had not been addressed by the doctor who saw the Veteran for his diskectomy in 2005.

The Board found, in its May 2012 remand, that both the VA examiner's January 2007 and Dr. O'Leary's August 2007 opinions were insufficient. The opinion from Dr. O'Leary was speculative and not definitive and did not include supporting rationale and the VA examiner's opinion, although definitive and with supporting rationale, was based on essentially on a finding that there was no evidence on the service discharge examination that the Veteran complained of and/or was treated for his low back during service, despite the Veteran's lay reports, as discussed above. 

A VA examiner, in June 2012, provided a negative etiological opinion and reasoned that the Veteran underwent multiple low back surgeries apparently to address L4/L5 disc pathology in the mid 2000's, over two decades since separation from service; and that a degenerative condition of the lumbar spine could be caused by a remote traumatic event, however such would require a significant alteration in the involved motion segment such as a significant fracture or disc herniation and the Veteran's service history was inconsistent with the above, both of which by 1980 standards would have required hospitalization. The examiner further reasoned that acute disc herniation would be characterized by sciatica rather than low back pain alone and the Veteran's service history was most consistent with a low back contusion or sprain/strain which would be self-limited in nature and would not cause late degenerative sequela. However, the Board, in its July 20134 remand, found that the examiner failed to comment on the fact that the Veteran was indeed diagnosed in May 1983, within five months of his discharge from service, during VA treatment, with transitional vertebra at the lumbosacral junction with sacralization to the left, and did not discuss whether such was a congenital defect or disease. 

In July 2013, a VA examiner reported that the transitional vertebrae noted on the Veteran's back X-ray examination was a congenital variation without a proclivity to degeneration, and it was less likely than not that his lumbar disability was incurred in service or aggravated beyond normal progression by military service, as his separation exam indicated that he had no back complaints or abnormal findings at discharge. The Board, in its December 2013 remand, found that the addendum failed to address whether or not the Veteran's lumbar spine disability was a congenital defect or congenital disease, and if it was determined to be a defect, if there was a superimposed disease or injury in service that resulted in additional current low back disability; and failed to address the Veteran's report of in-service injury, and his reports of continuing post-service lumbar pain.

The VA examiner, in a March 2014 addendum, reported that the Veteran's sacralization of a transitional lumbar vertebra is a well-known congenital formation that is more or less stationary in nature and since there were no on-going back symptoms or signs at discharge, it was less likely that there was superimposed disease or injury in service that resulted in the additional current low back disability. In a May 2014 addendum, the examiner continued to opine that the Veteran's mechanical low back syndrome with radiculopathy was unrelated to his reported in-service back injury, as his separation physical demonstrated no evidence of on-going back problems and his back complaints with radiculopathy became a medical issue years after discharge. The Board, in its October 2014 remand, found that the opinions were inadequate as they referred simply to the lack of symptoms, signs or diagnosis at service discharge, and the lack of treatment for many years following service separation. 

In a January 2015 opinion, a VA examiner offered a negative etiological opinion and reasoned that the fact remained that the Veteran did not complain of back pain until 2000, nearly twenty years after separation from service. She stated that the in-service fall from the track vehicle could and likely did cause a contusion and possibly a strain, however, such could not be determined for such as the records were silent for complaints of back pain in his service separation examination. She reasoned that such conditions would have been self-limiting and resolved by 2000 and would have had no bearing on his congenital sacralization of the transitional lumbar vertebra. She further reported that it would be more likely that the Veteran's post-service work in contracting, with heavy lifting and painting, would be the cause of his disc herniation and continued back pain. She concluded that while the Veteran was able to subjectively report an in-service injury and low back pain, the process for determining service connection must be based on objective evidence and not subjective complaints. 

Again, the Board now finds that the January 2015 VA opinion is inadequate. Despite numerous Board directives to the VA examiners in the present appeal, no examiner has sufficiently considered the Veteran's lay reports. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury but relied on the service treatment records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

It is significant, however, that the VA examiners, in June 2012 and January 2015, while diagnosing the Veteran with mechanical low back pain syndrome and L-5 radiculopathy, also determined that the Veteran had arthritis, a chronic disease under 38 C.F.R. § 3.309(a), documented by imaging studies. Each examiner included summaries of the specific testing revealing such. 

The Veteran is competent to report continuous or recurrent back symptoms since separation from service. He has appeared before both the Board and a DRO, and offered a number of written statements on his own behalf. There is no evidence that he is not credible in this regard. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). It is clear to the Board that the VA examiners generally discuss that if the Veteran had indeed incurred a low back injury during service such that his current low back disability is related thereto, he would have complained of low back pain and sought treatment in the years preceding 2000. As noted, however, the Veteran has offered competent and credible, and thus probative evidence that he had experienced ongoing problems and symptoms with his low back since his discharge from service, and that he basically self-treated his symptoms and avoided activities that would aggravate his symptoms.

After resolving all reasonable doubt in the Veteran's favor, the Board finds that his low back disability, diagnosed to include arthritis, had its onset in service. The Veteran has a current diagnosis of a low back disability, diagnosed to include arthritis, and has competently and credibly testified to an in-service low back injury consistent with his MOS and continuous or recurrent low back symptoms since his separation from service to the present. 38 C.F.R. § 3.303(d). The Board thus finds that the probative evidence of record sufficiently places the onset of a low back disability during active service. Service connection for a low back disability, diagnosed to include arthritis, is warranted and the appeal is granted.







							(Continued on the next page)

ORDER

Service connection for a low back disability, diagnosed to include arthritis, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


